                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

WARREN GREGORY KEITH, II                                                    PLAINTIFF
ADC #62958

v.                        CASE NO. 3:20-CV-00004-BSM

KYLE FRENCH, et al.                                                     DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 24th day of May, 2021.




                                                 UNITED STATES DISTRICT JUDGE
